              Case 2:19-cr-00191-RSL Document 43 Filed 04/30/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                              No. CR19-191-RSL
11                             Plaintiff,
                                                             FINAL ORDER OF FORFEITURE
12                        v.
13
      KYLE STEVEN ERICKSON,
14
15                             Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture (“Motion”) for the following property:
20            1. A Glock 9mm semi-automatic handgun, bearing serial number XGG790
21                (“Subject Firearm”).
22          The Court, having reviewed the United States’ Motion, as well as the other
23 pleadings and papers filed in this matter, hereby FINDS entry of a Final Order of
24 Forfeiture is appropriate because:
25            x On January 8, 2021, the Court entered a Preliminary Order of Forfeiture
26                finding the Subject Firearm forfeitable pursuant to 21 U.S.C. § 853 and 18
27                U.S.C. § 924(d)(1) (by way of 28 U.S.C. § 2461(c)) and forfeiting the
28                Defendant’s interest in it, Dkt. No. 35;

     Final Order of Forfeiture - 1                                      UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     United States v. Erickson, CR19-191-RSL
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                 Case 2:19-cr-00191-RSL Document 43 Filed 04/30/21 Page 2 of 3




 1            x Thereafter, the United States published notice of the pending forfeitures as
 2                 required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
 3                 32.2(b)(6)(C), Dkt. No. 41, and provided direct notice to five potential
 4                 claimants as required by Fed. R. Crim. P. 32.2(b)(6)(A), see Declaration of
 5                 AUSA Jehiel I. Baer in Support of Motion for Entry of a Final Order of
 6                 Forfeiture, ¶ 2, Exhibits A-E; and,
 7            x The time for filing third-party claims has expired, and none were filed.
 8
 9          NOW, THEREFORE, THE COURT ORDERS:
10          1.      No right, title, or interest in the above-identified property exists in any party
11 other than the United States;
12        2.     The property is fully and finally condemned and forfeited, in its entirety, to

13 the United States; and
14       3.      The United States Department of Justice, and/or their representatives, are

15 authorized to dispose of the property as permitted by governing law.
16
17          IT IS SO ORDERED.
18
19          DATED this 30th day of _________________,
                                      April           2021.

20
21
22
                                                THE HON. ROBERT S. LASNIK
23                                              UNITED STATES DISTRICT JUDGE
24
25
26
27
28

     Final Order of Forfeiture - 2                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Erickson, CR19-191-RSL
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:19-cr-00191-RSL Document 43 Filed 04/30/21 Page 3 of 3




1 Presented by:
2
3
     s/Jehiel I. Baer
4
     JEHIEL I. BAER
5    Assistant United States Attorney
     United States Attorney’s Office
6
     700 Stewart Street, Suite 5220
7    Seattle, WA 98101
     (206) 553-2242
8
     Jehiel.Baer@usdoj.gov
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Final Order of Forfeiture - 3                            UNITED STATES ATTORNEY
                                                              700 STEWART STREET, SUITE 5220
      United States v. Erickson, CR19-191-RSL
                                                                SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
